DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (previously examined claims 14-18 and 21-25, classified under A61B5/7264) and Invention II (new claims 26-33, classified under A61B5/4836) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Specifically, the process of Invention I requires acquiring diagnostic information on the patient, the diagnostic information including image information, measuring stenosis rate for the lesions in each of the left and right lower limbs arteries and comparing the stenosis rate for the lesions in each of the left and right lower limbs arteries, which is not required by the process of Invention II, and the process of Invention II requires reducing a burden on the patient by treating the lesion having the lower stenosis rate and then treating the lesion having the higher stenosis rate, which is not required by the process of Invention I.  
  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 and  21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 14, in lines 10-12, the limitation “determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second based on a predicted burden on the patient”.  However, though the specification does set forth in paragraph [0116] that “If the patient’s burden is anticipated to be excessive, such as taking a long time to treat the other lesion, it is determined through diagnosis to complete the procedure by performing a catheter treatment on one side only and perform the treatment again for the other on another day”, in paragraph [0305] that “Consequently, reduction of burden on the patient and reduction of medical cost may be achieved by achieving treatment with certainty by efficiently using the catheter without replacing the guide wire and the catheter used for treatment” and further in paragraph [0370] that “In contrast to the hemostatic time and the operation time of hospitalization reduced by less invasive treatment, an increased operation time increases not only a patient’s burden, but also labor costs of a surgeon”, the specification does not provide support that the determination with the reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second is “based on a predicted burden on the patient”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With regards to claim 24, in lines 5-7, the limitation “identifying the lesion in each of the left and the right lower limb arteries to be treated first being the lesion with the lower stenosis rate with the machine-learning algorithm” is recited.  However, claim 24 is dependent on claim 14, which sets forth in lines 10-11 the limitation “determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first…”.  Claim 14 appears to set forth the use of the reinforcement-learned artificial intelligence to determine/identify that the lesion having a lower stenosis rate is treated first, and therefore claim 24 is indefinite as it appears to conflict with claim 14 as claim 24 sets forth that a machine-learning algorithm is used to identify/determine the lesion to be treated first (i.e. both claims 14 and 24 set forth different steps for determining/identifying the lesion to be treated “first”, thereby rendering the scope of the claim indefinite).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-18 and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amendment to claim 14 raises a new 35 USC 112(a), written description issue as the limitation “determining with reinforcement-learned artificial intelligence that a lesion having a lower stenosis rate is to be treated first and a lesion having a higher stenosis rate is to be treated second based on a predicted burden on the patient” is not supported by Applicant’s specification.  It should be noted that the unsupported limitation, in combination with the other claimed elements, is not taught or suggested by the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793